Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 06/17/2020.
Claims 28-51 are examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 28, the claim recites in part “a separator rod rising vertically” in lines 6-7 which renders the claim indefinite because the phrase “rising vertically” is vague and it is unclear how vertically is modifying the word rising. Indeed it is unclear how to what extent is the rod is rising vertically. For examination purposes, as best understood, the Office has interpreted the above recitation to mean that the rod is raised.

Regarding claims 31, The term "about 10-75 degrees" is a relative term which renders the claim indefinite. The term " about 10-75 degrees " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, as best understood, the Office has interpreted the ranges to include a few degrees above and below 10-75 degrees”. Additionally, applicant recites “plain” on line 2 and it is unclear if applicant meant “plane of travel” or “plain of travel”? Correction is required.
Regarding claims 34, The term "about 40-60 degrees" is a relative term which renders the claim indefinite. The term " about 40-60 degrees " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, as best understood, the Office has interpreted the ranges to include a few degrees above and below 40-60 degrees”. 
Regarding claims 35, The term "about 40-90 degrees" is a relative term which renders the claim indefinite. The term " about 40-90 degrees " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 
Regarding claims 36, The term "about 10-120 degrees" is a relative term which renders the claim indefinite. The term " about 10-120 degrees " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, as best understood, the Office has interpreted the ranges to include a few degrees above and below 10-120 degrees”. 
Regarding claims 43, The term "less than about 60mm" is a relative term which renders the claim indefinite. The term " less than about 60mm " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, as best understood, the Office has interpreted the distance to include a few distance above and below 60mm. 
Rgearding claims 44-46 and 50-51, the use of the term “about” renders the claim indefinite because the term is a relative term and it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required.
Regarding claim 47, recites the limitation “wherein the maximum width of the expander is measured between a leftmost surface of a left side rotatable disk of the expander and a rightmost surface of a right side rotatable disk of the expander” which renders the claim indefinite because it is unclear what structure is being claimed in the 
Regarding claim 48, recites the limitation “the maximum width of the expander is measured between a leftmost surface of a left side tapered edge of the expander and a rightmost surface of a right side tapered edge of the expander.” which renders the claim indefinite because it is unclear what structure is being claimed in the limitation. It appears the applicant is claiming a process of measuring the maximum width of the expander which falls under a different statutory category and therefore renders the claim indefinite.  Appropriate clarification/corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28-33, 37, 40-42, and 46-49, are rejected under 35 U.S.C. 103 as being unpatentable over Manley (US 20020082152 A1) in view of Chan et al. (US 8708882 B2).
Regarding claim 28, Manley discloses A dunnage machine (Fig. 1) comprising: 
an expander (20, Figs. 3 and 7); 
a forming member (210, 212); 
wherein the expander (20) comprises a left saddle portion (112 and 116, Figs. 3-4), a right saddle portion (the other side of 112 and 114, Figs. 3-4), and a middle sunken area (area of 152/142 as shown in Fig. 3) between the left saddle portion and the right saddle portion (Fig. 3), and
 a separator rod (132, 134, 148, 144, Fig. 3) rising vertically between the left saddle portion and the right saddle portion (Fig. 3)
However, Manley is silent with regards to a motor connected to the forming member.
Chan in a related invention teaches that it is old and well known to provide a motor connected to the forming member in a dunnage machine (Col 4 lines 16-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine of Manley by incorporating a motor-powered forming member as taught by Chan in order to allow for automated driving of the motor to drive the gear system in either direction during rotation.
Manley in view of Chan further discloses:
Regarding claim 29, wherein the separator rod rises in sloped fashion (Fig. 3 of Manley).
Regarding claim 30, wherein the rising slope of the separator rod is rearward against a direction of sheet stock material travel. (Figs. 1 and 3 of Manley).
Regarding claim 31, wherein an angle of slope for the separator rod (134) is between about 10-75 degrees measured between an average plain of travel for sheet stock material moving through the dunnage machine and a rearward facing edge of the separator rod (Fig. 2).
Regarding claim 32, wherein a thickness of the separator rod (132, 134, 148, 144, Fig. 3) is less than about 1/10th of a maximum width of the sunken area between the left saddle portion and the right saddle portion (Fig. 3).
Regarding claim 33, wherein a leading edge (@140 of Manley) of the expander facing rearward against a direction of sheet stock material travel is tapered against the direction of travel (Fig. 4 of Manley).
Regarding claim 37, further comprising outwardly tapered edges on each side of the expander (Fig. 3 of Manley).
Regarding claim 40, Manley as modified above teaches the dunnage machine and expander as explained in claim 28 above. However Manley as modified is silent regarding a maximum width of the expander is between 60% to 95% of a maximum width of a pre-configured sheet stock material being fed to the dunnage machine for processing but such is merely an obvious choice of design because it is would have been obvious to one of ordinary skill in the art to have a maximum width of the expander is between 60% to 95% of a maximum width of a pre-configured sheet stock material since it provides efficient passage for a sheet material.
Regarding claim 41, Manley as modified above teaches the dunnage machine and expander as explained in claim 28 above. However Manley as modified is silent regarding a maximum width of the expander is between 60% to 70% of a maximum width of a pre-configured sheet stock material being fed to the dunnage machine for processing but such is merely an obvious choice of design because it is would have been obvious to one of ordinary skill in the art to have a maximum width of the expander is between 60% to 70% of a maximum width of a pre-configured sheet stock material since it provides efficient passage for a sheet material.
Regarding claim 42, Manley as modified above teaches the dunnage machine and expander as explained in claim 28 above. However Manley as modified is silent regarding a maximum width of the expander is between 75% to 95% of a maximum width of a pre-configured sheet stock material being fed to the dunnage machine for processing but such is merely an obvious choice of design because it is would have 
Regarding claim 46, Manley as modified above teaches the dunnage machine and expander including the sunken area as explained in claim 28 above. However Manley as modified is silent regarding maximum width of the sunken area of the expander is about 20% to about 80% of a maximum width of the expander but such is merely an obvious choice of design because it is would have been obvious to one of ordinary skill in the art to have maximum width of the sunken area of the expander is about 20%  to about 80% of a maximum width of the expander since it provides efficient passage for a sheet material.
Regarding claim 48, Manley as modified above teaches the dunnage machine and expander as explained in claim 28 and 46 above. However, Manley as modified is silent regarding the maximum width of the expander is measured between a leftmost surface of a left side tapered edge of the expander and a rightmost surface of a right side tapered edge of the expander. but such is merely an obvious choice of design because it is would have been obvious to one of ordinary skill in the art to measure the width of the expander from the leftmost surface of the expander to a rightmost surface of the expander since it provides a maximum width measurement of the expander and aids the user in accounting for efficient passage of the stock sheet material.
Regarding claim 49, further comprising a leading edge on the expander facing rearward against a direction of sheet stock material travel and toward a feed positioning member, the feed positioning member including a final contact location with sheet stock .
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manley (US 20020082152 A1) in view of Chan et al. (US 8708882 B2), and in further view of Harding et (US 20070066472 A1).
Regarding claim 47, Manley in view of Chan teaches all the limitations according to claim 28 except for further a right and left side disk rotatably mounted on each side of the expander.
Harding in a related invention of a dunnage machine, teaches a disk (1320, Fig. 42) rotatably mounted on each side of the expander (1340).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Manley as modified above by incorporating a disk mounted on each side of the expander as taught by Harding. Doing so aids in advancing the sheet stock material through the expander ([0028] of Harding). Additionally, it would have been obvious to measure a maximum width of the expander between both disk.
Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manley (US 20020082152 A1) in view of Chan et al. (US 8708882 B2), and in further view of Harding et (US 20070066472 A1).
Regarding claim 38, Manley in view of Chan teaches all the limitations according to claim 28 except for further a disk rotatably mounted on each side of the expander.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Manley as modified above by incorporating a disk as taught by Harding. Doing so aids in advancing the sheet stock material through the expander ([0028] of Harding) .
Regarding claim 39, Manley as modified above teaches the disks as explained in claim 38 above. However Manley as modified is silent regarding the disks having an outwardly tapered edge but such is merely an obvious choice of design because it is known in the relevant art to use tapered disk since it provides an easier entry surface flow for a sheet material.
Allowable Subject Matter
Claim 34-36, 43-45 and 49-51 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731